Martin, /.,
delivered the opinion of the court.
This is an attachment case. Gale intervened and claimed a quantity of bale ropes, part of the property attached, which had been 'consigned to him by the insolvent, who was indebted to him. His claim was disallowed, and he appealed.
The district judge concluded from the evidence that the consignor and consignee made mutual shipments to each other. Their accounts were unliquidated at the time of the shipment: the evidence does not show on whose side the balance was.
The counsel for the intervening party has urged in this court, that the consignee has a privilege on the goods consigned, for his advances, even before their arrival, if a bill of lading has been dispatched to him. — Civil Code, 3214. —French Code of Commerce, 93. — 1, Dufour on Code de Commerce, 112. — 1, Delvemcourt Droit de Commerce, 53. —The consignee’s privilege attaches from the time the goods came into the consignor’s store. — 4, Par. 357-8. — 1, Locre, 467. — Without admitting or denying the doctrines contained in these authorities.
The plaintiff’s counsel has relied on the absence of any proof of a balance in favour of the intervening party, at the time of the attachment.
*419On an attentive examination of the evidence, it has not 7 appeared to us the District Court erred.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.